On May 11, 2005, this court found Sidney T. Lewis and Yvonne D. Webb-Lewis to be vexatious litigators under S.Ct.Prac.R. 14.5(B). This court further ordered that Sidney T. Lewis and Yvonne D. Webb-Lewis were prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On July 28, 2010, Sidney T. Lewis and Yvonne D. Webb-Lewis submitted a *1529motion for leave to file a notice of appeal. Upon consideration thereof,
It is ordered by the court that the motion of Sidney T. Lewis and Yvonne D. Webb-Lewis for leave is denied.